DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 03/08/2021 has been entered. Claim(s) 2 and 4 are canceled. Claim(s) 1, 3, and 5 remain pending and have been examined below.
Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. The Applicant has argued the following points:
	A) on page 4 the Applicant has argued that Anderson uses a wire to attach the bundles to the annular groove and that because of this it forms a U-shape and therefore cannot teach the limitation “and linearly extends therefrom”. The Office respectfully disagrees, Anderson in column 2, lines 45-50, clearly teaches that the means for securing the bundles to the annular groove forms no part of the invention and is not discussed, therefore the argument regarding the use of the wire and U-shaped bundles is not persuasive because one of ordinary skill in the art would turn to other means and other areas to best determine how to secure the bundles to the groove.
	B) on page 5 the Applicant has argued that the bundles of item 3 are not kept apart and points to figure 1, item 6 as being a spacer that keeps the bundles apart. The Office respectfully disagrees, looking at figure 2, from the face of the apparatus the bundles are shown as distinct and separate and the only considered in one annual groove item 5. Further the Office has 
C) on page 6 the Applicant has argued that Carr does not teach that the abrasive brush bundles are kept apart from each other. The Office agrees with this assessment, however this is not what Carr is being used to teach. As iterated in the office action dated 12/11/2020, Carr is relied upon to teach the adhesive and the means to attach the bundles to the core. Anderson in figure 2 shows the bundles as being kept apart, thus so as to not destroy the Anderson reference, the adhesive being use to attach the bundles to groove, must also attach the bundles in the same configuration as shown in Anderson figure 2, the predictable result being that the adhesive holds the base of the bundle in the groove, with each bundle being separate and distinct, and each bundle extending linearly outward from the groove and because the groove in circular in the radially annular direction, the bundles extend linearly outward in the radial direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Patent No. 2,324,272) in view of Carr et al (U.S. Patent No. 5,554,068), and in further view of Sumiyoshi et al (U.S. Patent No. 7,434,289), hereinafter referred to as Anderson, Carr, and Sumiyoshi, respectively.
	Regarding claims 1 (Currently Amended), 3 (Previously Presented), and 5 (Original), Anderson teaches a polishing brush comprising: 
(Anderson, figure 2, item 4), which are subdivided to form a plurality of grinding element bundles (Anderson, figure 2, item 3 shown as separate and distinct bundles); 
	a grinding element holder holding the plurality of grinding element bundles (Anderson, figure 2, item 5), wherein the grinding element holder has an annular groove formed around an axis of center of rotation (Anderson, see annotated figure 1, item 5 showing an annular groove), no hole for holding the grinding element bundle being formed in a bottom surface of the annular groove (Anderson, see annotated figure 1, item 5, showing no hole is the bottom of item 5 for holding the grinding element bundle), 
	a first end portion of each of the plurality of grinding element bundles is inserted in the annular groove (Anderson, figure 1, showing item 3 is inserted into the annular groove), and each of the plurality of grinding element bundles linearly extends therefrom (Anderson, see annotated figure 1, showing item 3 having a base, item A, and a free end, item B, and extending linearly from item 5, further shown in annotated figure 2, bundles, item 3 extend linearly outward from item 5 from item A to item B),
	the plurality of grinding element bundles is apart from each other in the annular groove (Anderson, figure 2, items 3 are shown as being kept apart), and 
	the plurality of grinding element bundles are arranged in line in a circumferential direction of the grinding element holder (Anderson, figure 2, showing item 3 is arranged in a line in the groove of item 5), and wherein the grinding element bundles are inserted at regular intervals in the annular groove (Anderson, figure 2, items 3 are inserted at regular intervals) (claim 3).
(Anderson, column 2, lines 45-50) and further does not disclose an adhesive is filled between the grinding element bundles adjacent to each other in the annular groove, and the grinding element bundles are fixed to the grinding element holder with the adhesive filled in the annular groove; and each of the grinding element bundles has a circular shape in cross section in a direction orthogonal to a length direction of each of the wire-shaped grinding elements at an end portion of the grinding element bundle inserted in the annular groove
	Regarding the elements of an adhesive filled between the grinding element bundles and fixing the grinding element bundles to the holder by adhesive, Carr teaches an abrading wheel (Carr, figure 7, item 170) with a plurality of wire-shaped grinding elements (Carr, figure 7, item 134) which are subdivided to form a plurality of grinding element bundles (Carr, figure 7, item 130 being abrasive flaps); an adhesive is filled between the grinding element bundles adjacent to each other in the annular groove (Carr, figures 7 and 9 showing item 140, being an adhesive, is formed between items 130 in an even layer around the entire perimeter), the adhesive is selected to adhere to the core without dripping and migrating along the core due to gravity and having a sufficiently high viscosity and short cure time to prevent excessive movement of the adhesive (Carr, column 9, lines 52-56 teaching the properties of adhesive such that the adhesive would keep the grinding element bundles in a set position when placed) and the grinding element bundles are fixed to the grinding element holder with the adhesive filled in the annular groove (Carr, figure 9, showing item 130 is fixed to item 112 by item 140). 

	Regarding the grinding elements bundle circular cross section, Sumiyoshi teaches a polishing brush comprising: 
	a plurality of wire-shaped grinding elements (Sumiyoshi, figure 4, item 33), which are subdivided to form a plurality of grinding element bundles (Sumiyoshi, figure 4, item 32);  
	wherein each of the grinding element bundles has a circular shape in cross section in a direction orthogonal to a length direction of each of the wire-shaped grinding elements at an end portion of the grinding element bundle inserted in the embedding holes (Sumiyoshi, figure 3, item 32 is circular in cross-section and is circular when inserted into the embedding holes, item 310), and wherein each of the wire-shaped grinding elements is formed of an assembly of inorganic filaments impregnated and solidified with resin (Sumiyoshi, column 1, lines 62-64) (claim 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Anderson with the teachings of Sumiyoshi to incorporate the wire shaped grinding elements having a circular cross-section inserted into the 
	The recitation “the plurality of grinding element bundles being capable of being deformed to conform to the annular groove" is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, Anderson figure 1, item 3 is capable of being deformed to conform to the annular groove because item 3 is a grinding element bundle made from grinding elements made from steel wire, which is material that is shown to be considered by the Applicant paragraph [0041] of the applicant’s invention and would therefore be capable of being deformed.
	2. (Canceled) 
	4. (Canceled)

    PNG
    media_image1.png
    784
    1300
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    697
    783
    media_image2.png
    Greyscale

Conclusion
	The Office may look favorably on the instant application should the Applicant claim the feature of the annular groove being in the direction of the face of the polishing brush and not on the periphery of the body.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723